Citation Nr: 1622934	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-47 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist sprain.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis (claimed as inflamed prostate).  

3.  Entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder).  

4.  Entitlement to service connection for left thumb degenerative joint disease.  

5.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease.  

6.  Entitlement to a compensable disability rating for status post right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1998.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Subsequent to certification of the Veteran's appeal by the Denver RO, jurisdiction over the Veteran's claims file was transferred to the RO in Phoenix, Arizona.  

The Veteran testified before the undersigned at a March 2016 Board hearing, and a transcript of the hearing is of record.  

During the pendency of the appeal, a December 2015 RO decision granted the Veteran's claims of entitlement to service connection for left hip osteoarthritis and right shoulder tendonitis.  As this is considered a full grant of benefits sought on appeal, these particular claims are no longer before the Board in appellate status and need not be addressed herein.  


The issues of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) and entitlement to service connection for left thumb degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the March 2016 Board hearing and within a March 2016 statement, the Veteran requested to withdraw his appeal regarding his claims of entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease and entitlement to a compensable disability rating for status post right inguinal hernia repair.  

2.  A November 1999 RO decision denied the Veteran's claims of entitlement to service connection for prostatitis (claimed as inflamed prostate) and entitlement to service connection for left wrist sprain.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  Evidence received since the November 1999 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for left wrist sprain, and therefore, does not raise a reasonable possibility of substantiating the claim.  

4.  Evidence received since the November 1999 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of claims of entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease and entitlement to a compensable disability rating for status post right inguinal hernia repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The November 1999 RO decision denying entitlement to service connection for prostatitis (claimed as inflamed prostate) and entitlement to service connection for left wrist sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  New and material evidence sufficient to reopen a claim of entitlement to service connection for left wrist sprain has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

4.  New and material evidence sufficient to reopen a claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for prostatitis (claimed as inflamed prostate), the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within a July 2008 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for a left wrist sprain.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed further below, the Veteran has not submitted new and material evidence regarding his claim of entitlement to service connection for a left wrist sprain; therefore, a VA examination regarding the Veteran's claim to reopen his claim of entitlement to service connection for left wrist sprain is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

II.  Withdrawal - Increased Ratings, Lumbosacral Strain & Right Inguinal Hernia  

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

At the March 2016 Board hearing, and within a written statement that same month, the Veteran requested to withdraw his appeal regarding his claims of entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease and entitlement to a compensable disability rating for status post right inguinal hernia repair.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board has no further jurisdiction in the matters, and the claims are dismissed.  

III.  New and Material Evidence - Generally  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.A.  New and Material Evidence - Left Wrist Sprain  

The Veteran's claim of entitlement to service connection for left wrist sprain was previously denied in a November 1999 RO decision because the evidence did not show that a left wrist sprain first had onset during active service or that a chronic left wrist disability is otherwise related to the Veteran's active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 1999 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final November 1999 RO decision, relevant evidence added to the record includes VA treatment records and the Veteran's lay statements.  

In December 2010, the Veteran asserted that osteoarthritis in his left hip indicated a risk for problems in other areas of his body and that his left thumb arthritis was the cause of his left wrist pain.  

VA treatment records from June 2011 indicate that the Veteran had a healed surgical scar on his left wrist, without normal range of motion and no deformity.  

At the March 2016 Board hearing, the Veteran's representative indicated that the new and material evidence related to his left wrist claim was the Veteran's lay testimony regarding his post-service left wrist surgery.  

While such evidence is new, in that it was not of record at the time of the previous November 1999 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's claimed left wrist sprain had onset during active service or is otherwise etiologically related to his active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for left wrist sprain is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.B.  New and Material Evidence - Prostatitis  

The Veteran's claim of entitlement service connection for a kidney disorder was previously denied in a November 1999 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 1999 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final November 1999 RO decision, relevant evidence added to the record includes private treatment records, VA treatment records, and the Veteran's lay statements.  

Private treatment records from November 2005 to December 2010 document ongoing problem lists including benign prostatic hyperplasia and acute bacterial prostatitis.  In December 2014, the Veteran was afforded a VA prostatitis examination.  In March 2016 Board hearing, the Veteran testified regarding his ongoing prostatitis.  Additionally, private treatment records from March 2016 document an assessment of moderate benign prostatic hyperplasia regrowth with mid-prostatic urethral stricture.  

Such evidence constitutes new and material evidence as it was not of record at the time of the prior final RO decision and it relates to a material element of the Veteran's claim of entitlement to service connection for prostatitis, namely whether the Veteran's prostatitis has been ongoing and continuous since active service or is otherwise related to his active service.  As the information submitted since the prior final RO decision constitutes new and material evidence, the claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The claims of entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease and entitlement to a compensable disability rating for status post right inguinal hernia repair are dismissed.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for left wrist sprain; therefore, the claim to reopen is denied.  

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) is reopened.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's reopened claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) and his claim of entitlement to service connection for left thumb degenerative joint disease.  



I.  Service Connection - Prostatitis  

As discussed above, the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) has been reopened in light of new and material evidence added to the record, including a June 2010 VA examination and an October 2013 private DBQ.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the June 2010 VA examiner concluded that the Veteran's kidney condition, diagnosed as anatomic small kidneys and other anatomic by ultrasound, was less likely than not due to his service-connected diabetes mellitus type II, because such conditions would not be caused by diabetes and there was no evidence to link diabetes mellitus type II with the Veteran's kidney condition.  

However, in a subsequent October 2013 DBQ, the Veteran's private physician diagnosed end stage renal disease (ESRD) and described the history of the Veteran's kidney conditions as renovascular disease, including diabetes mellitus type II with hyperlipidemia.  This indication that the Veteran's kidney condition is related to his service-connected diabetes mellitus type II conflicts with the June 2010 VA examiner's conclusion and has not been considered by a VA examiner.  As such, the conflicting medical evidence of record is inadequate to adjudicate the Veteran's reopened claim and an adequate VA addendum opinion must be obtained upon remand which fully addresses all relevant evidence.  See Barr, 21 Vet. App. at 312.  



II.  Service Connection - Left Thumb DJD

Post-service private treatment records from April 2008 document the Veteran's diagnosis of osteoarthritis and degenerative changes in his left thumb.  

At the March 2016 Board hearing, the Veteran reported that he first noticed issues with his left thumb during active service while stationed in Hawaii between 1995 and 1998, although his first post-service treatment for his left thumb was not until 2008.  His spouse also testified that following their marriage in 1994, she noticed that issues with the Veteran's left thumb affected his activities of daily living.  Additionally, the Veteran reported ongoing private physical therapy treatment at Falcon Physical Therapy for his left thumb.  Moreover, he reported that his physical therapist stated that people who worked in aircraft maintenance, much like the Veteran during his active service, commonly experienced problems similar to the Veteran's degenerative changes in his left thumb.  

VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  Additionally, VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As such, any outstanding, relevant private or VA treatment records must be sought upon remand, including private physical therapy records from Falcon Physical Therapy.  

Additionally, absent a reason to question the Veteran's credibility in this regard, the Board finds the Veteran's report regarding a statement by his physical therapist to be at least some indication that his left thumb condition may be associated with his active service.  As such, the Veteran must also be afforded a VA examination to determine the etiology of his left thumb degenerative joint disease upon remand.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented and the Veteran is properly notified.  

2.  Following the above development, schedule the Veteran for a VA examination to determine the etiology of his left thumb degenerative joint disease.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's left thumb degenerative joint disease is etiologically related to his active service.  In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, including the Veteran's report that his private physical therapist attributed similar conditions to occupations much like the Veteran's military occupational specialty in aircraft maintenance.  

3.  Obtain an addendum opinion from the June 2010 VA examiner regarding the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  If the June 2010 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is caused by his service-connected diabetes mellitus type II?  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus type II?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus type II, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's kidney condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinion, the examiner must specifically consider, discuss, and reconcile as necessary, the conflicting June 2010 VA opinion and the October 2013 private DBQ.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for left thumb degenerative joint disease and a kidney disorder, to include as secondary to service-connected diabetes mellitus, to include consideration of the relevant evidence of record obtained pursuant to the above development.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matters to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


